PER CURIAM.
We affirm appellant’s conviction. We also affirm appellant’s sentence, except we reverse that part of the probation order that required appellant to “submit to urinalysis, breathalyzer or blood tests at any time requested by [her] Officer.” Although the trial court did pronounce in open court the requirement to submit to urinalysis, it did not include pronouncement of breathalyzer or *679blood tests. See Allen v. State, 640 So.2d 1198 (Fla. 4th DCA 1994). We remand to the trial court with instructions to conform the written probation order to its oral pronouncement of sentence.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, FARMER and STEVENSON, JJ., concur.